DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2021 has been considered by the examiner.  

Response to Amendment
3.	The amendment to drawings and specification overcomes previous objections to the drawings and specification.
4.	The amendment to claims 1-7 overcomes the 35 USC 101 Rejection.
5.	The amendments to independent claims 1, 8, and 15 overcomes the previous 35 USC 103 Rejection.  However, the amendments necessitates a new grounds of rejections, see 35 USC 103 Rejection below.

Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	Claims 1-3, 5, 7-10, 12, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Diaby, et al. (“Exploration of methodologies to improve job recommender systems on social networks." Social Network Analysis and Mining 4.1 (2014): 227.), in view of Chen, et al. (“"MPMA: Mixture Probabilistic Matrix Approximation for Collaborative Filtering." IJCAI. 2016.”).

Regarding Claim 1, Diaby teaches:
	A system comprising: a non-transitory computer-readable medium having instructions stored thereon, which, when executed by a processor, cause the system to (1 Introduction; Recommender systems are often defined as software that elicit the interests or preferences of individual consumers for products, either explicitly or implicitly, and make recommendations accordingly);
	obtain a first set of features derived from attributes of a first user in a social networking service (3.1 Document modeling; user data are both those that users post to social networks and those recorded while they were interacting with the platform. Publications, comments, likes, time spent reading or viewing resources are some examples of interaction data. Our Facebook users have authorized the Work4’s applications to access 5 fields data: Work, Education, Quote, Bio, and Interests. Fig.4; shows the various data attributes of user);
	obtain a second set of features derived from attributes of a first item in the social networking service (3.1 Document modeling; our jobs descriptions have 3 fields: Title, Description, Responsibilities. Figures 1, 2 and 3, respectively show an example of a Facebook profile, a LinkedIn profile and a job description. For each document (user or job), we extract a vector for each of its fields (which contain textual information) using the ‘‘bag-of-words’’ model and TF-IDF as weighting function. Fig.4; shows the various data attributes of item.);
	obtain a third set of features derived from activity of the first user, with respect to a plurality of items, including the first item, in the social networking service (3.1 Document modeling; user data are both those that users post to social networks and those recorded while they were interacting with the platform. Publications, comments, likes, time spent reading or viewing resources are some examples of interaction data. Fig. 4; show the set of features derived from activity of user.);
	obtain a fourth set of features derived from activity of a plurality of users, including the first user, with respect to the items in the social networking service (3.1 Document modeling; user data are both those that users post to social networks and those recorded while they were interacting with the platform. Publications, comments, likes, time spent reading or viewing resources are some examples of interaction data. Fig. 4; show the set of features derived from activity of users.);
(3.6 Social recommender systems: Engine-4a,
Engine-4b, Engine-4c; we finally use a simplified version of the pseudo Algorithm 1 which uses for each user his data and all the data of his friends: the global interest of a user u for a job v is computed as a linear combination of the interest of u for v and the average interests of his friends for v.);
	feed the first and third sets of features into a machine-learned per- user model, producing a second computer-based numerical estimate of a likelihood that the first user will engage in an activity with an item in the social networking service (3.4 Second recommender system: Engine-2; In Engine-2, we have used the optimal importance (a0*, a1*, b*) of users’ and jobs’ fields (see Sect. 4.3) when computing the vectors of documents as weighted sum of vectors of their fields (following the method described in Sect. 3.1). The interest of a user for a given job is then measured by computing the cosine similarity (8) of the user’s vector and the vector the job; “interest of a user for a given job” is “a likelihood that a user…will engage in an activity with the first item”. Section 4.1 Description of datasets; users only apply to the jobs that are relevant for them (label =1); this dataset contains applications’ data.);
	feed the second and fourth sets of features into a machine-learned per-item model, producing a third computer-based numerical estimate of a likelihood that a user in the social networking service will engage in an activity with the first item (3.4 Second recommender system: Engine-2; In Engine-2, we have used the optimal importance (a0*, a1*, b*) of users’ and jobs’ fields (see Sect. 4.3) when computing the vectors of documents as weighted sum of vectors of their fields (following the method described in Sect. 3.1). The interest of a user for a given job is then measured by computing the cosine similarity (8) of the user’s vector and the vector the job; “interest of a user for a given job” is “a likelihood that a user…will engage in an activity with the first item”. Section 4.1 Description of datasets; users only apply to the jobs that are relevant for them (label =1); this dataset contains applications’ data.)
	combine the first, second, and third computer-based numerical estimates to produce an estimate of a likelihood that the first user will engage in an activity with the first item in the social networking service (3.6 Social recommender systems: Engine-4a, Engine-4b, Engine-4c; we finally use a simplified version of the pseudo Algorithm 1 which uses for each user his data and all the data of his friends: the global interest of a user u for a job v is computed as a linear combination of the interest of u for v and the average interests of his friends for v. Pseudo algorithm 1 on page 9; For each user, recommender combines the result of a global function (average interests of his friends for v.), item vector (Job vector, fig. 4 on p. 8), and local function (interest of u for v));
But Diaby does not explicitly teach wherein the machine-learned global model, the machine-learned per-user model, and the machine-learned per-item model have different dimensions than one another.
However Chen teaches:
(1 Introduction; the proposed mixture probabilistic matrix approximation (MPMA) method assumes every user-item rating can be depicted by a Gaussian mixture model containing three components: (1) a global model that captures the global latent factors of all users and items, (2) a user-based local model that captures the local latent factors of the corresponding subset of users, and (3) an item-based local model that captures the local latent factors of the corresponding subset of items.; Fig. 1).
Further, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to combine the system of Diaby and the system of Chen in order to capture both localized relationships in user-item subgroups and common associations among all users and items, so that the local latent factors can be trained without suffering from insufficient data issue (1 Introduction), and produce accurate rating predictions (Abstract).

Regarding Claim 2, modified Diaby teaches the system of claim 1, and Diaby also teaches:
	wherein the items are job postings listed in the social networking service (3.1 Document modeling; The proposed recommender systems (see Sects. 3.2, 3.4, 3.5 and 3.7) only use user data and the description of jobs to predict users’ interests for jobs while the methods proposed in Sect. 3.6 also use the social connection data.).

Regarding Claim 3, modified Diaby teaches the system of claim 2, and Diaby also teaches:
	wherein the estimate of the likelihood that the first user will engage in an activity with the first item in the social networking service is an estimate of the likelihood that the first user will apply for a job referenced by the first item (3.4 Second recommender system: Engine-2; In Engine-2, we have used the optimal importance (a0*, a1* , b*) of users’ and jobs’ fields (see Sect. 4.3) when computing the vectors of documents as weighted sum of vectors of their fields (following the method described in Sect. 3.1). The interest of a user for a given job is then measured by computing the cosine similarity (8) of the user’s vector and the vector the job; “interest of a user for a given job” is “a likelihood that a user…will engage in an activity with the first item”. Section 4.1 Description of datasets; users only apply to the jobs that are relevant for them (label =1); this dataset contains applications’ data.).

Regarding Claim 5, modified Diaby teaches the system of claim 1, and Chen also teaches:
	wherein the machine-learned per-user model and the machine-learned per-item model are random effect models (3.2 Optimization Algorithm; Algorithm1; when building model the variable are randomly assigned. 4.2 Performance Comparison; all results are presented by averaging the results over five different random train/test splits with the ratio of 9:1. For the proposed method).
	Further, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to combine the system of Diaby and the system of Chen because we (3.3 Rating Prediction, Equation 24).

Regarding Claim 7, modified Diaby teaches the system of claim 1, and Chen also teaches:
	further comprising ranking the first item among other potential items to serve to the first user based on the estimate of the likelihood that the first user will engage in an activity with the first item in the social networking service, and serving the first item based on the ranking (Figure 4 also studies the effect of local user/item features with rank r ranging in [10, 100] on both the MovieLens (1M) and MovieLens (10M) datasets. As shown in the results, higher ranks will lead to better accuracy when r increases from 10 to 100, and the results get stable when r is larger than 50.).
Further, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to combine the system of Diaby and the system of Chen because the higher ranks will lead to better accuracy (Accuracy vs. Rank).

Regarding Claim 8, it is a method claim that corresponds to system Claim 1, it is substantially similar to Claim 1, and is rejected in the same manner, the same art and reasoning applying.

Regarding Claim 9, it is a method claim that corresponds to system Claim 2, it is substantially similar to Claim 2, and is rejected in the same manner, the same art and reasoning applying.



Regarding Claim 12, it is a method claim that corresponds to system Claim 5, it is substantially similar to Claim 5, and is rejected in the same manner, the same art and reasoning applying.

Regarding Claim 14, modified Diaby teaches the method of claim 8, and Diaby also teaches:
	further comprising retraining the machine- learned per-user model based on user feedback (4.6 Application of the relevance feedback: Engine-5; for each user in feedback sets, we enrich his vector with the vectors of his linked jobs as explained in Sect. 3.7; we also set a = b = c = 1. Table 4 shows that the use relevance feedback drastically improves our results; this is very interesting and shows that if we have a sufficient set of feedback for a user (jobs that match or not the user), we can make accurate job recommendations to him.).

Regarding Claim 15, it is a non-transitory machine-readable storage medium claim that corresponds to system Claim 1, it is substantially similar to Claim 1, and is rejected in the same manner, the same art and reasoning applying.



Regarding Claim 17, it is a non-transitory machine-readable storage medium claim that corresponds to system Claim 3, it is substantially similar to Claim 3, and is rejected in the same manner, the same art and reasoning applying.

Regarding Claim 19, it is a non-transitory machine-readable storage medium claim that corresponds to system Claim 5, it is substantially similar to Claim 5, and is rejected in the same manner, the same art and reasoning applying.

9.	Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Diaby, et al. (“Exploration of methodologies to improve job recommender systems on social networks." Social Network Analysis and Mining 4.1 (2014): 227.), in view of Chen, et al. (“"MPMA: Mixture Probabilistic Matrix Approximation for Collaborative Filtering." IJCAI. 2016.”), in further view of Zhang, et al. (“GLMix: Generalized Linear Mixed Models For Large-Scale Response Prediction Response Prediction.” Proceeding of the 22nd ACM SIGKDD International Conference on Knowledge Discovery and Data Mining. ACM 2016).

Regarding Claim 4, modified Diaby teaches the system of claim 1, does not explicitly teach wherein the machine-learned global model is a fixed effect model.

	wherein the machine-learned global model is a fixed effect model (7. Conclusion; In this paper we propose to use GLMix to extend GLM in a way such that the user/item-level idiosyncrasies are captured by the random effects, as a complement to the fixed b effect which is responsible for modeling the global pattern.).
	Further, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to combine the modified system of Diaby and the system of Zhang in order to extend GLM in a way such that the user/item-level idiosyncrasies are captured by the random effects, as a complement to the fixedeffect which is responsible for modeling the global pattern (7. Conclusion). 

Regarding Claim 11, it is method claim that corresponds to system Claim 4, it is substantially similar to Claim 4, and is rejected in the same manner, the same art and reasoning applying.

Regarding Claim 18, it is a non-transitory machine-readable storage medium claim that corresponds to system Claim 4, it is substantially similar to Claim 4, and is rejected in the same manner, the same art and reasoning applying.

10.	Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Diaby, et al. (“Exploration of methodologies to improve job recommender systems on social networks." Social Network Analysis and Mining 4.1 (2014): 227.), in view Chen, et al. (“"MPMA: Mixture Probabilistic Matrix Approximation for Collaborative Filtering." IJCAI. 2016.”), in further view of McConnell (US 20140282098).

Regarding Claim 6, modified Diaby teaches the system of claim 1, does not explicitly teach further comprising determining to place the first item in a feed of the first user based on the estimate of the likelihood that the first user will engage in an activity with the first item in the social networking service.
However McConnell teaches:
	further comprising determining to place the first item in a feed of the first user based on the estimate of the likelihood that the first user will engage in an activity with the first item in the social networking service (Paragraph 0043; In some implementations, an information feed in the context of a social network may be a collection of information selected from the social network for presentation in a user interface. The information presented in the information feed may include posts to a user's wall or any other type of information accessible within the social network. Paragraph 0044; Feed items in information feeds such as a user's news feed may include messages.).
	Further, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to combine the modified system of Diaby and the system of McConnell in order to identify and retrieve relevant feed items from a database maintained by a service provider separate from user profile management system 202 (Paragraph 0068).

Regarding Claim 13, it is method claim that corresponds to system Claim 6, it is substantially similar to Claim 6, and is rejected in the same manner, the same art and reasoning applying.

Regarding Claim 20, it is a non-transitory machine-readable storage medium claim that corresponds to system Claim 6, it is substantially similar to Claim 6, and is rejected in the same manner, the same art and reasoning applying.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT MINH DANG whose telephone number is (571)272-8665. The examiner can normally be reached Monday - Friday 7:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121